Name: Commission Regulation (EC) No 2637/95 of 13 November 1995 amending Regulation (EEC) No 84/93 as regards the conditions for payment of the specific aid in the tobacco sector
 Type: Regulation
 Subject Matter: plant product;  executive power and public service;  agricultural structures and production;  economic policy
 Date Published: nan

 No L 271 / 10 f EN Official Journal of the European Communities 14 . 11 . 95 COMMISSION REGULATION (EC) No 2637/95 of 13 November 1995 amending Regulation (EEC) No 84/93 as regards the conditions for payment of the specific aid in the tobacco sector 1 . Without prejudice to Article 8a, the specific aid shall be paid to the producer group, at its request, in one instalment by the Member State in which the group is established, on the basis of the following :  evidence that the group has received an amount equivalent to the premium in respect of the quan ­ tity concerned,  evidence, where a Member State has decided to pay premiums to growers via the processors, that the amount referred to in the first indent has been reimbursed to the processor by the Member State pursuant to Article 12 of Commission Regulation (EEC) No 3478/92 (*) or that the security guarante ­ eing it has been released pursuant to Article 13 (4) and (5) of that Regulation , and  any additional documents considered necessary by the Member State . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EC) No 71 1 /95 (2), and in particular Article 12 (3) thereof, Whereas Regulation (EEC) No 2075/92 provides that from the 1994 harvest the Member States may pay the premium directly to growers ; whereas the conditions for the payment of the specific aid, as laid down in Commis ­ sion Regulation (EEC) No 84/93 of 19 January 1993 on the specific aid to be granted to producer groups in the raw tobacco sector (3), as last amended by Regulation (EC) No 793/94 (4), must therefore be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 In Article 8 of Regulation (EEC) No 84/93 , paragraph 1 is replaced by the following : 0 OJ No L 351 , 2 . 12 . 1992, p. 17 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the 1994 harvest . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 November 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 215, 30 . 7 . 1992, p. 70 . (2) OJ No L 73, 1 . 4 . 1995, p. 13 . (3) OJ No L 12, 20 . 1 . 1993, p. 5 . (4) OJ No L 92, 9 . 4 . 1994, p. 14.